United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Littleton, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0089
Issued: April 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 16, 2017 appellant filed a timely appeal from an April 17, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated January 24, 2017 to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. 8101 et seq.

The Board notes that appellant submitted new evidence on appeal. The Board’s jurisdiction, however, is limited
to the evidence that was before OWCP at the time it issued its final decision. Thus, the Board is precluded from
considering this new evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On October 27, 2016 appellant, then a 44-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, she strained her left knee while walking in the
performance of her federal employment duties. She submitted medical reports in support of her
claim.
By development letter dated December 21, 2016, OWCP informed appellant that
additional information was necessary to support her claim, including evidence establishing that
appellant experienced the incident alleged to have caused the injury. It further noted that appellant
only listed “walking” as the cause of her injury and that appellant’s medical professionals provided
different statements with regard to how the alleged injury occurred. OWCP provided a factual
development questionnaire for her completion and afforded her 30 days to submit the requested
information.
Appellant submitted additional medical information. No additional factual evidence was
received.
By decision dated January 24, 2017, OWCP denied appellant’s claim, finding that she had
not established fact of injury. It noted that she did not respond to its development questionnaire
and did not provide any evidence to support that an injury occurred on October 27, 2016 as alleged.
OWCP further noted that appellant had not submitted medical evidence establishing a diagnosed
medical condition causally related to the alleged employment incident.
On March 28, 2017 appellant requested reconsideration. In support of her claim, she
submitted progress notes from Dr. Wiley Jinkins, a Board-certified orthopedic surgeon, dated
November 29 and December 27, 2016 and January 31, 2017; a physical therapy note dated
December 15, 2016; and an October 27, 2016 report from the Emergency Department at Littleton
Adventist Hospital.
By decision dated April 17, 2017, OWCP denied appellant’s request for reconsideration
without considering the merits of her claim. It determined that the evidence submitted by appellant
was irrelevant or immaterial to the issue, and noted that she had not submitted a detailed statement
as to how the injury occurred and the date of the injury.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 When a claimant fails to meet one

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(3).

2

of the above standards, OWCP will deny the application for reconsideration without reopening the
case for review on the merits.5
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim.
Appellant did not allege that OWCP erroneously applied or interpreted a specific point of
law or advance a legal argument not previously considered by OWCP. Thus, she is not entitled to
a review of the merits of her claim based on the first and second above-noted requirements under
section 10.606(b)(3).
Appellant submitted medical evidence on reconsideration. As her claim was initially
denied due to failure to establish an employment incident, the evidence submitted on
reconsideration must address that specific issue.6 The medical evidence submitted on
reconsideration was not relevant to the underlying issue which is factual in nature. Appellant’s
claim was denied because she did not provide adequate evidence in support of an employment
incident. On her claim form, she only indicated that her injury occurred due to “walking.”
Appellant did not respond to OWCP’s request for additional information with regard to how the
alleged incident occurred.
As previously noted, in order to require OWCP to reopen a case for merit review, appellant
must show that OWCP erroneously applied or interpreted a specific point of law, advance a new
relevant legal argument not previously considered by OWCP, or constitute relevant and pertinent
new evidence not previously considered by OWCP.7
Accordingly, pursuant to 20 C.F.R. § 10.608, OWCP properly denied appellant’s request
for reconsideration of the merits of her claim under 5 U.S.C. § 8128(a).8
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim under 5 U.S.C. § 8128(a).

5

Id. at § 10.608(b).

6

M.N., Docket No. 17-0737 (issued September 18, 2017).

7

See D.M., Docket No. 16-1754 (issued January 10, 2018).

8

M.S., Docket No. 16-1235 (issued August 9, 2017).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated April 17, 2017 is affirmed.
Issued: April 12, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

